Citation Nr: 0808745	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  99-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  Following a May 2004 Travel 
Board hearing, the Board remanded this case in December 2004.

The Board's prior remand also initially included the issue of 
service connection for a psychiatric disorder to include 
post-traumatic stress disorder (PTSD), but this benefit, 
characterized as service connection for PTSD (claimed as 
nerve problems), was later granted in a July 2007 rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under applicable regulations, TDIU may be assigned where the 
combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2007).  With veterans who are 
unemployable by reason of service-connected disabilities but 
fail to meet the above percentage standards, rating boards 
should submit such cases to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  See 38 
C.F.R. § 4.16(b); see also 38 C.F.R. § 3.321(b)(1).  

In this case, the veteran's service-connected disabilities 
now include PTSD (claimed as nerve problems) and a right knee 
replacement associated with osteochondritis dissicans of the 
right knee, both evaluated as 30 percent disabling; type II 
diabetes mellitus, evaluated as 20 percent disabling; right 
knee osteochondritis dissicans, evaluated as 10 percent 
disabling; and right ear defective hearing, probably 
otosclerosis, evaluated as zero percent disabling.  The 
combined evaluation under 38 C.F.R. § 4.25 is 60 percent, an 
evaluation which falls short of the requirements of 38 C.F.R. 
§ 4.16(a).

The Board has thus directed its attention on whether 
application of 38 C.F.R. § 4.16(b) is warranted but finds 
that the recent VA examination reports addressing this 
question are less than conclusive and are not phrased in a 
manner consistent with the instructions from the Board's 
December 2004 remand.  In that remand, the Board requested 
that the veteran be examined by a physician and specified 
that the physician should provide an opinion as to whether 
the service-connected disorders, alone or in combination, 
rendered him unemployable.  Both of the VA examiners 
addressing this question, however, have discussed the 
veteran's unemployability not solely in terms of his service-
connected disabilities but also with substantial regard to 
his nonservice-connected low back disorder.  

Notably, the examiner who conducted the April 2004 VA general 
medical examination stated that "[i]t is at least as likely 
as not that the patient would be unemployable due to a 
combination of his service-connected and non-service-
connected conditions," the latter group of which was noted 
to include marked cervical and lumbar spine impairment.  The 
examiner also referenced the significance of the veteran's 
age, a factor decidedly not for consideration in view of 
38 C.F.R. § 4.19.

Similarly, the April 2006 VA psychiatric examination report 
includes the following opinion:

The patient has a combination of both 
factors like physical problems in the 
form of chronic back pain as well as 
insomnia, irritability, low energy and a 
combination of both factors, that really 
affects his employability and social 
functioning.  It is the impression of the 
examiner that these two factors cannot be 
separated, however, patient also has a 
main factor as his chronic back pain 
which may be more responsible than post-
traumatic stress disorder symptoms 
related to problems with his employment, 
but again, it is a combination of both 
factors which are responsible for 
unemployability.

Of further concern to the Board is that a July 2007 VA 
opinion report addressing PTSD, while not including an 
opinion specifically as to whether such disorder renders the 
veteran unemployable, contains a Global Assessment of 
Functioning (GAF) score of 50 based on recent VA outpatient 
treatment reports.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), this score is 
characteristic of serious symptoms or any serious impairment 
in social or occupational functioning ("e.g., no friends, 
unable to keep a job.")
 
Given these inconclusive VA examination opinions, along with 
the veteran's current combined disability rating of 60 
percent, the Board finds that a medical opinion more 
carefully targeted towards the effect of only the service-
connected disabilities on his employability is necessary.  
See 38 U.S.C.A. § 5103A(d).  Depending on this opinion, 
further consideration and action pursuant to 38 C.F.R. 
§ 4.16(b) may be warranted as well.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate medical 
doctor, to determine the effect of his 
service-connected disabilities on his 
ability to secure and follow a 
substantially gainful occupation.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
service-connected disabilities (PTSD, 
right knee replacement, type II diabetes 
mellitus, right knee osteochondritis 
dissicans, and right ear defective 
hearing) in and of themselves preclude 
him from securing and following a 
substantially gainful occupation.  In 
reaching this opinion, the examiner is 
reminded that nonservice-connected 
disabilities, as well as the veteran's 
age, are not factors for consideration.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to TDIU should be 
readjudicated, to include consideration 
of the provisions of 38 C.F.R. § 4.16(b).  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



